Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                           Exhibit A Page 1 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                           Exhibit A Page 2 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                           Exhibit A Page 3 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                           Exhibit A Page 4 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                           Exhibit A Page 5 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                           Exhibit A Page 6 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                           Exhibit A Page 7 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                           Exhibit A Page 8 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                           Exhibit A Page 9 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 10 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 11 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 12 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 13 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 14 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 15 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 16 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 17 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 18 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 19 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 20 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 21 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 22 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 23 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 24 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 25 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 26 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 27 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 28 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 29 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 30 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 31 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 32 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 33 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 34 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 35 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 36 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 37 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 38 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 39 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 40 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 41 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 42 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 43 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 44 of 45
Case 17-20621-CMB   Doc 142-1 Filed 07/29/19 Entered 07/29/19 17:05:14   Desc
                          Exhibit A Page 45 of 45
